Citation Nr: 0609444	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  01-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The veteran served on active duty in the United States Army 
from June 1979 to June 1982.

The veteran was denied service connection for a low back 
disability in the above-referenced May 2001 rating decision.  
In June 2001, the veteran initiated an appeal of the May 2001 
rating decision, which was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
October 2001.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Atlanta RO in June 2002.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board denied the veteran's claim in an August 2002 
decision.  The veteran duly appealed the Board's decision as 
to the issue of entitlement to service connection for a low 
back disability to the United States Court of Appeals for 
Veterans Claims (the Court).  In July 2003, counsel for the 
veteran and the Secretary of VA filed a Joint Motion for 
Remand.  In an order dated in August 2003, pursuant to the 
Joint Motion for Partial Remand, the Court vacated and 
remanded that part of the Board's decision that denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  In October 2003, the Board remanded the 
claim of entitlement to service connection for a low back 
disability for further evidentiary development.  In July 
2004, the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case which continued to deny 
the veteran's claim for entitlement to service connection for 
a low back disability.  

In October 2005, the Board determined that an independent 
medical opinion (IME) was required to clarify whether or not 
the veteran had any current low back disability.  The Board's 
IME request further indicated that in the event disability 
was found that a nexus opinion as to whether such was a 
result of back pain in the veteran's military service be 
provided.  See 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901(d) (2005).  The resulting IME opinion was 
received by the Board in December 2005.

Issues not on appeal

The veteran was denied service connection for a bilateral 
knee disability in the above-referenced May 2001 rating 
decision.  The Board denied the veteran's claim in an August 
2002 decision.  The veteran appealed the Board's decision 
only as to the issue of entitlement to service connection for 
a low back disability.  Consistent with the Court's August 1, 
2003 Order, the Board's August 2002 decision as to the issue 
of the veteran's entitlement to service connection for a 
bilateral knee disability is final; that matter will not be 
discussed further.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) was denied in a July 2004 rating decision.  
To the Board's knowledge, the veteran has not disagreed with 
that decision and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a low back disability currently exists.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board's August 2002 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's August 21, 2002 decision, pages 3-6.]  The Board 
resolved its discussion as to VCAA notice as follows: "Under 
the circumstances here presented the Board concludes that the 
notification requirements of the VCAA have been satisfied, 
and the veteran does not appear to contend otherwise."

The Court-adopted Joint Motion did not identify any defect in 
the Board's August 2002 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court 
itself identify and deficiencies with respect to VCAA 
compliance on the part of VA.  The reason for remand, as 
stated in the Joint Motion, as adopted by the Court, was the 
Board's failure to fulfill the VCAA's duty to assist the 
veteran.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  In this case, 
neither party raised any concerns about the VCAA notice.  Nor 
did the Court.

Although the Court's August 2003 Order serves to vacate the 
Board's August 2003 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the VCAA's notification 
requirements to the veteran.  In other words, through the 
Board's August 2002 denial, the veteran has already had an 
extensive advisement of the VCAA's duty to notify.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the veteran 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

Subsequent to the Court's Order, on October 6, 2003, the 
Board wrote to the veteran, asking if there was any 
additional evidence and argument to submit.  This further 
satisfies the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004).

Review of the record reveals that the veteran may not have 
been provided complete notice of the VCAA prior to the 
initial adjudication of his claim.  The Board is of course 
aware of the Court's decision in Pelegrini, supra, which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with VCAA notice of the "give us 
everything you've got" provision through the October 2003 
VCAA letter from the Board; his claim was readjudicated in 
the SOC dated in July 2004, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice.  

In March 2006, the veteran's representative submitted 
additional argument, which will be addressed in the analysis 
below.  The representative did not identify any VCAA 
notification problems.  
 
Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed low back 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those two 
crucial elements.  

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran, which will be discussed 
below.  

Additionally, subsequent to the Court's August 2003 Order 
indicating the Board's failure to meet the duty to assist 
provisions of the VCAA, the veteran was provided with a VA 
examination in May 2004 and the Board obtained an IME in 
December 2005, the results of which will be discussed below.  
The report of the VA medical examination reflects that the 
examiner recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examination and rendered appropriate diagnoses and opinions.  
The report of the IME reflects that the examiner reviewed the 
veteran's claims folder and rendered appropriate diagnoses 
and opinions based on the questions presented to him by the 
Board.

In summary, the Board finds that with respect to this issue 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has secured the services of an 
accredited representative.  He declined the option of a 
personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Analysis

The veteran seeks entitlement to service connection for a low 
back disability, which he contends is a result of in-service 
injury.  

Initial matter

The procedural history of this case has been set out in the 
Introduction above. 
This case has been subject to a remand from the Court, 
involving the duty to assist provision contained in the VCAA. 
VA's efforts to ensure compliance with those obligations have 
been discussed above. 

In essence, the Board denied the veteran's claim in August 
2002 due to its determination that a current back disability 
did not exist.  The parties in the Joint Motion did not 
indicate that a back disability existed or point to any 
diagnosis in the record; rather, the Joint Motion called for 
additional evidentiary development in order to determine 
whether a back disability currently exists.  Recently 
obtained medical evidence, obtained pursuant to the Board's 
October 2003 remand, will be discussed below.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.



Discussion

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  
See Hickson, supra.

With respect to Hickson element (1), there is no evidence of 
any current back disability.  The evidence of record at the 
time of the  now-vacated August 2002 Board decision failed to 
show a diagnosis of a current back disability.  See the 
August 21, 2002 Board decision, pages 8-9.  Though the 
medical evidence shows that the veteran complained on 
numerous occasions of low back pain, the record was devoid of 
any finding that these complaints reflect the presence of a 
low back disorder.  See Sanchez-Benitez, supra.

As noted by the Board above, the Joint Motion for Remand, 
upon which the August 2003 Court Order was based, did not 
indicate that the parties believed that a back disorder 
currently existed, or did not exist.  The Joint Motion 
pointed to no specific diagnosis.  The case was remanded by 
the Court, and subsequently by the Board, in order to obtain 
medical evidence which answered that question.  As it turns 
out, the answer is still no.  That is, there is still no 
indication of a diagnosed low back disability in the medical 
evidence obtained subsequent to the August 2003 Court Order.  

The report of the May 2004 VA examination, while 
acknowledging the veteran's complaints of low back pain, 
reflects that low back disability was not among the diagnoses 
rendered.  The Court has specifically held that pain, in and 
of itself, does not constitute a disability.  See Sanchez-
Benitez v. West,  supra [a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted].  Such is the 
situation in the instant case.  

The December 2005 IME report contains a similar conclusion.  
The reviewing physician found that "I am unable to assign a 
specific diagnosis based on this claimant's complaint of low 
back pain . . . There is no objective evidence on physical 
exam or abnormal radiographic findings that would explain the 
complaints registered."  The IME further noted that low back 
pain is extremely common, occurring in 80% of the adult 
population.  The IME further observed that in the veteran's 
case weight loss (he is currently in excess of 400 pounds) 
and core strengthening may serve to improve the veteran's 
symptoms.   

The IME went on to explain prior conflicting evidence of 
record by saying: "the disagreement in opinion between Drs. 
B. [private examiner who completed a MRI study in September 
2000] and P. [private physician] is based on Dr. P.'s attempt 
to assign an etiology rather than to identify an objective 
condition."  

Accordingly, the competent medical evidence of record 
indicates that the veteran does not have a current low back 
disability.  Rather, the IME's opinion indicates that the 
veteran's back pain is not a manifestation of an underlying 
back disability but is associated with obesity and 
deconditioning. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that current 
low back disability exists, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu, supra; see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered in support 
of the veteran's claim by him are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.  

In the absence of any diagnosed low back disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist]. The veteran's claim fails 
on this basis alone.

For the sake of completeness the Board will briefly address 
the remaining two Hickson elements.

Turning to Hickson element (2), in-service disease or injury, 
the Board will separately address the matters of in- service 
disease and in-service injury.

With respect to in-service disease, the veteran's service 
medical records indicate that the veteran made a number of 
complaints of back pain in service; however, X-rays taken 
indicated no back abnormalities, and the veteran's April 1982 
separation examination results were normal despite the 
veteran's complaints of back pain.  Accordingly, there is no 
evidence of back disease in service.

With respect to in-service injury, the veteran contends that 
he injured his low back while changing tires in service.  See 
the June 2002 hearing transcript, page 4.  While not 
disputing that the fall took place, for reasons stated 
immediately below the Board does not find that a low back 
injury was incurred thereby.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

Significantly, there is no mention of a back problem by the 
veteran until he filed his initial claim of entitlement to VA 
pension benefits in August 1998, almost 20 years after he 
left military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  The Board 
finds it to be particularly significant that the veteran did 
not mention the purported injury in service when he gave a 
detailed medical history in a February 1992 outpatient 
record.  Instead, the veteran indicated that the source of 
his pain was a post-service injury in which a board fell on 
his leg, shoulder, neck, low back and both knees.

The lack of any evidence of back pain or back symptoms for a 
decade after service, and the filing of the claim for service 
connection almost 20 years after service, is itself evidence 
which tends to show that no injury to the back was sustained 
in service or that an injury to the back, if any, did not 
result in any disability.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].  The veteran's silence 
over the years as to the matter of an alleged in-service back 
injury speaks volumes.

The Board believes that the most accurate reports were 
related by the veteran when he was treated in February 1992 
and reported a post-service back injury as the source of his 
back pain.  Not only was this treatment more contemporaneous, 
but also at that time there was no issue of monetary gain.  
Thus, to the extent that the veteran's current contentions 
are in conflict with the medical history taken in February 
1992, the Board finds that the statements made by the veteran 
in February 1992 to be more probative than statements made 
years later in the context of a claim for monetary benefits 
from the government.  Not only may the veteran's memory be 
dimmed with time, but self-interest may also play a role in 
the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 20 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking probative value.

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have fallen during 
his military service.  However, for reasons expressed 
immediately above, the Board finds that the evidence of 
record, as a whole, does not support the veteran's contention 
that he sustained injury and/or chronic disability thereby.  
Hickson element (2) has therefore not been met, and the claim 
fails on that basis also.

Finally, with respect to Hickson element (3), no medical 
nexus opinion is of record.  It is obvious that in the 
absence of a current disability, a medical nexus opinion 
would be an impossibility.  Cf. Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, the December 2005 IME reviewing 
physician found that "without a diagnosis I cannot assign a 
relationship to his complaints of low back pain while he was 
in the military and his current complaints."  Furthermore, 
the May 2004 VA examiner opined that he veteran's obesity may 
be the cause of his current back problems.  

The Board recognizes the June 2002 opinion of Dr. R.D.P. 
relating the veteran's current back problems to service.  
This opinion was highlighted in the Joint Motion, 
notwithstanding its lack of a specific diagnosis.  This 
opinion, however, is based solely on the unsubstantiated fact 
that the veteran sustained a back injury in service, which 
has already been discussed and discounted by the Board 
above.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

The Board has already thoroughly discussed its reasons for 
denying that an in-service back injury occurred, namely a 
lack of complaints for a decade after service, the fact that 
more contemporaneous post-service complaints were attributed 
to a post-service injury, and the veteran's delay in claiming 
benefits for almost two decades.  The June 2002 opinion from 
Dr. R.D.P. does not account for the 20-year gap between the 
alleged injury and his current back problems, but instead, in 
the words of the December 2005 IME examiner, appears to be 
"an attempt to assign an etiology rather than to identify an 
objective condition."  

Dr. R.D.P. unconvincingly asserts that the veteran's back 
problems have "progressed over time," though this is 
obviously not the case when the veteran's entire medical 
history is reviewed.  There is a gap of  a decade between the 
veteran's service and his initial complaints of back pain in 
1992, and as discussed above those complaints related to a 
post-service injury.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) (2005), relating to chronicity and continuity of 
symptomatology. However, as discussed above there is no 
objective medical evidence of the claimed low back disability 
in service or anytime thereafter.  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.  

In short, the June 2002 opinion of Dr. R.D.P. was conclusory, 
lacking persuasive reasoning and did not take into account 
all of the pertinent evidence of record.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between the 
service and current back problems, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra.  Any such statements offered in support of the 
veteran's claim does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates there is no competent medical 
opinion relating current back problems to the veteran's 
military service.  Accordingly, Hickson element (3), medical 
nexus, has also not been satisfied, and the claims also fail 
on that basis.

Conclusion

In summary, in regards to the veteran's service connection 
claim for a low back disability, none of the Hickson elements 
have been met.  For the reasons and bases which have been 
expressed above, the preponderance of the evidence is against 
this claim, contrary to the assertions made by the veteran's 
representative.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


